Citation Nr: 1410645	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial compensable rating for kidney stones.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to degenerative changes of the thoracolumbar spine.

3.  Entitlement to service connection for a right knee disability, to include as secondary to degenerative changes of the thoracolumbar spine.

4.  Entitlement to service connection for a right foot disability, to include as secondary to degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a December 2008 rating decision by the VA RO in Anchorage, Alaska.

The issues of entitlement to service connection for a right foot disability and entitlement to an initial compensable evaluation for kidney stones are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of degenerative joint disease of the right knee and degenerative joint disease of the right shoulder.  

2.  The evidence of record does not demonstrate that the Veteran's degenerative joint disease of the right knee or right shoulder are etiologically related to service.

3.  The competent and probative evidence of record does not show that the Veteran's degenerative joint disease of the right knee or right shoulder were caused or aggravated by his service-connected degenerative changes of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for entitlement to service connection for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the Veteran's claims to for entitlement to service connection for a right knee disability and a right shoulder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no evidence that the Veteran receives disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was provided with VA examinations in January 2012, and opinions discussing the etiology of his disabilities were procured in January 2012 and October 2012.  Review of the opinions reflects that they are adequate upon which to base an appellate decision, as they are based on a review and discussion of the evidence in the claims file and provide supporting explanation and rationale for the conclusion that the Veteran's degenerative joint disease of the right knee and right shoulder were not caused or aggravated by his service-connected thoracolumbar spine disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the opinions do not discuss whether the Veteran's right knee or right shoulder disability are directly related to service, the Veteran does not allege direct service connection for those disabilities.  The Veteran's contentions reflect his belief that his right knee and right shoulder disabilities are related to his service-connected thoracolumbar disability, and he has not indicated that he had any symptoms of a right knee or right shoulder disability during service.  Moreover, the Veteran's service treatment records are silent for any right knee or right shoulder complaints during service.  In the absence of evidence of in-service incurrence of a right knee or right shoulder disability, there was no need to obtain an opinion addressing whether the Veteran's right knee or right shoulder disability were directly related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection is warranted for a right knee disability and a right shoulder disability.  He alleges that these disabilities were caused or aggravated by his service-connected thoracolumbar disability.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints of a right knee or right shoulder disability.  VA treatment records beginning in September 1996 reflect complaints of right knee pain.  An October 2005 VA X-ray of the right knee revealed a possible small knee effusion.  Another October 2005 VA treatment record shows a diagnosis of right knee joint pain.  In October 2007, the Veteran complained of right knee pain and pain in the right side of the neck and right arm.  In June 2008, the Veteran complained of right knee pain with popping, increased by kneeling and squatting and improved with rest.  Physical examination revealed tenderness to palpation of the lateral aspect but full range of motion.  The diagnosis was right knee joint pain.  A July 2008 magnetic resonance imaging scan (MRI) of the right knee showed grade III chondromalacia involving the medial and lateral compartments and the lateral trochlear groove; grade II chondromalacia involving the lateral facet of the patella; effusion with interarticular loose bodies; and subchondral cystic change involving the posterior central tibial plateau at the level of the intercondylar spine.  In December 2009, the Veteran complained of right neck pain which radiated to the right shoulder.

In a June 2007 statement, the Veteran's wife reported that the Veteran's back disability affected his shoulders.

In August 2009, the Veteran underwent a VA examination.  He reported right shoulder pain from the neck down the right shoulder and into the right arm beginning in 2008, which was worse after work.  He indicated that the pain was mild and intermittent, and that he believed it to be related to his back problems.  He also complained of right knee pain, beginning in 2005.  Physical examination of the right knee and the right shoulder were performed.  X-rays of the right shoulder revealed very mild degenerative change of the acromioclavicular joint as well as the glenohumeral joint.  The diagnoses were right shoulder pain from right cervical radiculopathy and mild degenerative joint disease and mild degenerative joint disease of the right knee.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's mild right shoulder degenerative joint disease was not permanently aggravated by his service-connected thoracolumbar spine disease.  The examiner explained that the Veteran's right shoulder degenerative joint disease was usual for a man the Veteran's age, and that thoracolumbar spine disease does not aggravate the right shoulder joint.  The examiner also concluded that the right knee disease was not caused by the Veteran's service-connected degenerative disease of the thoracolumbar spine.  The examiner explained that the mild degenerative changes in the right knee were usual for a man the Veteran's age.

In January 2012, the Veteran underwent another VA examination with regard to his right knee and right shoulder.  The Veteran stated that he developed right knee pain in 2005 and right shoulder pain in 2008.  He complained of recurrent needle-like pain every two months with increased activity, and pain from the neck down the right shoulder and into the right arm after a long work day or other physical activity.  The diagnoses were mild degenerative joint disease of the right knee and mild osteoarthritis of the right shoulder.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that the Veteran's right knee and right shoulder disabilities were not proximately due to or the result of a service-connected condition.  The examiner explained that the right shoulder pains followed a referral pattern of cervical spine disease and that the reduced range of motion was a result of aging.  The examiner noted that there was no medical literature associating thoracolumbar disease with cervical spine disease.  The examiner also explained that the Veteran's minimal osteoarthritis in the right knee was as likely as not from aging and unrelated to the lumbar spine disorder.

In October 2012, another medical opinion was provided.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's right knee degenerative joint disease was aggravated by his service-connected lumbar spine disability.  The examiner explained that there was no anatomical connection of lower back degenerative joint disease and right knee degenerative joint disease; that the degenerative joint disease of the upper and lower back falls outside the nerve roots innervating the knee; that the radiographic observations were consistent with a naturally occurring process of aging; that the reduced range of motion of the right knee was also seen in the left knee, suggesting that it was a normal range of motion for both knees; that there was no support in the medical literature associating the claimed knee disorder with the service-connected spine disorder.  

The examiner also opined that it was less likely than not that the claimed osteoarthritis of the right shoulder was aggravated by the service-connected thoracolumbar spine disorder.  The examiner explained that the radiographic evidence was consistent with a naturally occurring process of aging; that there was no loss of muscle strength, range of motion, flare-ups, or localized pain along the offending nerve roots; that the tenderness and pain were consistent with myalgia of the trapezus muscle rather than joint pain; that there was no evidence of a shoulder condition during active duty service demonstrating clinical evidence of osteoarthritis; and that the two conditions were not dependent on one another.

After thorough review of the evidence of record, the Board concludes that the probative evidence of record does not show that entitlement to service connection for a right knee disability or a right shoulder disability, to include as secondary to a service-connected thoracolumbar spine disability, is warranted.  There are current diagnoses of degenerative joint disease of the right knee and degenerative joint disease of the right shoulder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The service treatment records are negative for diagnoses of or treatment for a right knee disorder or a right shoulder disorder, and the Veteran does not allege that his degenerative joint disease of the right knee or the right shoulder are directly related to service.  Thus, there is no evidence of in-service incurrence of degenerative joint disease of the right knee or the right shoulder.  Further, there is no evidence suggesting that the Veteran's degenerative joint disease of the right knee or right shoulder are directly related to service.  Accordingly, service connection for degenerative joint disease of the right knee and the right shoulder are not warranted on a direct basis. 

Service connection is also not warranted on a secondary basis, as the competent and probative evidence of record does not show that the Veteran's current degenerative joint disease of the right knee or right shoulder were caused or aggravated by his service-connected thoracolumbar spine disorder.

The Veteran alleges that he believes that his degenerative joint disease of the right knee and right shoulder were caused or aggravated by his service-connected thoracolumbar spine disorder.  In his December 2009 substantive appeal, he reported that, over time, he experienced increasing pain to his right shoulder, especially when his back pain increased.  He also disagreed with the conclusion that his right shoulder disability is age-related, noting that he knows many men his age who do not have right shoulder pain.  With regard to his right knee, he stated that his back pain caused him to have an irregular gait, which caused and aggravated his right knee disorder.  The Board acknowledges that the Veteran's statements are competent evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to report that his right shoulder pain increased when his back pain increased and that his back symptoms produced an altered gait, he is not competent to provide the medical opinion that his service-connected thoracolumbar disability caused or aggravated his degenerative joint disease of the right knee or right shoulder.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

The only probative evidence of record addressing the etiology of the Veteran's degenerative joint disease of the right knee and the right shoulder are the VA medical opinions.  In that regard, the August 2009 examiner opined that the Veteran's degenerative joint disease of the right knee was not caused by his service-connected thoracolumbar spine disorder, and that the right shoulder degenerative joint disease was not aggravated by the service-connected thoracolumbar spine disorder.  The January 2012 VA examiner concluded that the right knee and right shoulder disabilities were not proximately due to or the result of a service-connected condition, including the thoracolumbar spine disorder.  The October 2012 examiner found that it was less likely than not that the Veteran's degenerative joint disease of the right knee or osteoarthritis of the right shoulder were aggravated by his service-connected thoracolumbar spine disorder.  All of the examiners based their opinions on a complete review of the evidence in the claims file, and provided supporting explanation and rationale for their opinions.  Thus, the Board finds these opinions to be of significant probative value.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

Accordingly, as the competent and probative evidence of record does not relate the Veteran's degenerative joint disease of the right knee or right shoulder to his active duty service or to his service-connected thoracolumbar spine disorder, service connection for degenerative joint disease of the right knee and the right shoulder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the probative evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is denied.

Entitlement to service connection for degenerative joint disease of the right shoulder is denied.

REMAND

The Veteran last underwent a VA examination addressing the severity of his kidney stone disability in March 2010, almost four years ago.  Additionally, review of the VA examination report from that time reflects that the examiner did not consider the relevant medical records, including a September 2009 computed tomography (CT) scan, which showed a cyst on the right kidney.  Based upon the length of time since the Veteran was last examined as well as the fact that the VA examiner did not address the September 2009 CT scan showing a cyst on the right kidney, the Board believes that the Veteran should be provided with a new VA examination to determine the current severity of his kidney stone disorder.

In its November 2011 remand, the Board requested that the Veteran be provided with a VA examination to determine the etiology of his claimed right foot disorder.  The Board specifically requested that the VA examiner provide an opinion as to whether the Veteran's right foot disorder was due to service on a direct basis.  In that regard, the Board observes that right foot symptomatology is documented in the Veteran's service treatment records.  Although the Veteran was provided with a VA examination in January 2012, the opinion provided does not comply with the Board's November 2011 remand directives.  While the examiner opined that the Veteran's right foot disorder was less likely than not related to his active duty service, the examiner did not provide any relevant supporting rationale for that opinion other than to state that the "foot condition was not a concern in the service period."  The examiner did not address the relevant evidence in the service treatment records, and the rationale provided does not support the opinion.  Moreover, the October 2012 opinion did not provide an opinion as to whether the Veteran's claimed foot disorder is directly related to service, as the examiner only concluded that the Veteran's right foot disorder was not caused or aggravated by his service-connected thoracolumbar disorder.  Accordingly, the Veteran should be provided with a new VA examination to determine the etiology of his claimed foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the current severity of his service-connected kidney stone disorder.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include KUB and CT scan, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should describe all treatment required for the Veteran's kidney stones and renal cyst, including any diet restrictions, drug therapy, or invasive or non-invasive procedures.  State the frequency, if any, of invasive or non-invasive procedures.  The examiner should also comment on the presence, severity, and frequency of any colic, voiding dysfunction or infection related to the Veteran's kidney stones or renal cysts.  A rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of a right foot disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner prior to completion of the examination.  Following a thorough evaluation, and after providing all indicated tests, the examiner should:

a) diagnose any current right foot disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability is directly related to service;

c) if not, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability was caused or aggravated by his service-connected thoracolumbar spine disability.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; 

A complete rationale must be provided for all opinions.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


